This action is in response to RCE field on 10/29/21 after allowance.
Claims 1-3, 8-10, 13-15, 21-22, 24-26, 28-30 have been amended for clarity.
Claims 4-7, 11-12, 16-20 and 31 have been cancelled.
Claims 32-37 are new.
Claims 1-3, 8-10, 13-15, 21-22, 24-26, 28-30 and 32-37 are allowed.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
For independent claim 1,  the following underlined claim limitation is not disclosed by any prior art: “…determining, by user equipment (UE), a preamble; obtaining by the UE, service data; … scrambling, by the UE, the service data based on the scrambling code, to obtain scrambled service data;”
For independent claim 13, the following underlined claim limitation is not disclosed by any prior art: “…receiving, by the base station on the determined time-frequency resources, the preamble sequence and the service data sent by UE; generating, by the base station, a scrambling code, wherein the scrambling code is determined based on the preamble sequence; and descrambling, by the base station based on the scrambling code, the service data sent by the EE, to obtain descrambled service data”.
For independent claim 34, the following underlined claim limitation is not disclosed by any prior art: “…determine a preamble sequence; obtain service data; … and determine time-frequency resources respectively for sending the preamble sequence and the scrambled service data based on a predetermined resource mapping relationship; and the transceiver is configured to: send, on the determined time frequency resources, the preamble sequence and the scrambled service data to a base station.”
Closest prior art:
Liu (US20190350005A1) discloses at paragraph 138-148, FIG. 4. FIG. 4 depicts a two-step RACH procedure, the terminal device is informed to initiate resources, required for random access. The terminal device transmits the MSG1, wherein the MSG1 carries a random access preamble, data cache state information to be transmitted by the terminal device … In the RRC CONNECTED state, in case of downlink data transmission, uplink “non-synchronized” may occur. This is because data transmission needs to be acknowledged in addition to be received. In case of uplink “non-synchronized”, it cannot be guaranteed that the network device can receive acknowledgment information from the terminal device because the downlink is still synchronized. Therefore, the terminal device may be informed to initiate resources required for random access by way of a downlink message such as a preamble sequence. 
In Liu, the terminal device performs random access using the MSG1 indicating the random access preamble, however in Liu the terminal device does not receive service data, by scrambling the service data. Hence Liu does not disclose: “…determining, by user equipment (UE), a preamble; obtaining by the UE, service data; … scrambling, by the UE, the service data based on the scrambling code, to obtain scrambled service data;”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DEEPA BELUR/Primary Examiner, Art Unit 2472